Title: To Thomas Jefferson from Bernard Peyton, 11 October 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
11 Oct. 1824I hand herewith a/c sales the last five Hhds: of Tobacco, recd from Lynchburg, on your a/c, which were the most indifferent part of the crop—The 12 Boxes of Tin you ordered, were ford on Saturday last, to care J. & Raphael at Charlottesville—Very respectfully Dr Sir Yours very TrulyBernard PeytonMr Ro: G. Scott, chairman of the committee of arrangements at York Town, tells me he has recd no reply from you, to the invitation he sent you, a fortnight since, to witness that fete, possibly it has never reached you—B. P.